ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_03_FR.txt. WESTERN SAHARA (DECL. IGNACIO-PINTO) 78

Judge IGNACIO-PINTO makes the following declaration:
[Translation] -

I have been able to subscribe only in part to the Opinion of the
International Court of Justice dated 16 October 1975 and only because in the
final paragraph of its reasoning, paragraph 162, the Court’s

“... conclusion is that the materials and information presented to it do
not establish any tie of territorial sovereignty between the territory of
Western Sahara and the Kingdom of Morocco or the Mauritanian
entity. Thus the Court has not found legal ties of such a nature as might
affect the application of resolution 1514 (XV) in the decolonization of
Western Sahara and, in particular, of the principle of self-determination
through the free and genuine expression of the will of the peoples of the
Territory.”

I consequently reject all that part of the Court’s statement which declares
that at the time of colonization by Spain there were legal ties of allegiance
between the Sultan of Morocco and certain tribes of the territory at the same
time as other legal ties between the Mauritanian entity and the territory of
Western Sahara.

My objection to the Advisory Opinion is due to the fact that I consider that,
even if it appears that the Court is justified in declaring itself competent under
the provisions of Article 96 of the Charter of the United Nations on the one
hand, and of Article 65 of the Statute of the Court on the other, to receive
from the United Nations General Assembly the request for an advisory
opinion, it would have been proper by reason of certain circumstances in the
case ab initio for the Court, availing itself of its discretionary power, and after
having declared the request receivable as to the form, to reject it as to the
substance, because the questions as put are, as it were, loaded questions,
leading in any case to the answer awaited in this particular instance, namely
the recognition of rights of sovereignty of Morocco on the one hand and of
Mauritania on the other over some part or other of Western Sahara.

For the sake of brevity and to avoid useless repetition, I can support the
observations of Judge Petrén concerning the interpretation of paragraph 162
of the Opinion and the grounds on which my colleague, like myself, rejects all
of that paragraph other than where it deals with the question of any tie
of territorial sovereignty between the territory and Morocco.and the Mauri-
tanian entity —a part of the paragraph which I can accept.

M..NAGENDRA SINGH, juge, fait la déclaration suivante:
eens
[Traduction]

Bien que je souscrive à l’avis consultatif et que j’approuve son insistance
sur la nécessité d’une expression authentique de la volonté des populations,

70
SAHARA OCCIDENTAL (DÉCL. NAGENDRA SINGH) 79

fondement de l’autodétermination, il n’est peut-être pas inutile de chercher à
mieux cerner la nature et le caractère des liens juridiques qui constituent
l’objet de la question II de la résolution 3292 (XXIX) de l’Assemblée
générale, par laquelle la Cour a été saisie de la présente requête pour avis
consultatif. Sans paraître sortir de son rôle judiciaire, un tribunal peut
préciser l'effet de ces liens sur la décolonisation, qui demeure le but et le thème
essentiel des travaux en cours à l’Assemblée générale. C’est là un aspect vital
qui doit être énoncé en détail et sans équivoque afin d’éclairer l’Assemblée
générale.

En outre, d’autres aspects, peut-être tout aussi importants, méritent de
retenir l’attention et doivent être soulignés comme il convient pour que la
portée de l’avis consultatif soit pleinement appréciée. Ces aspects essentiels à
mes yeux sont brièvement indiqués ci-dessous.

Le Maroc et la Mauritanie ont évoqué l’un et l’autre certains aspects et
détails pertinents du processus de décolonisation qu’il importe de relever ici.
Dans son exposé oral, l’un des conseils du Maroc s’est exprimé en ces termes:

« D'ailleurs, même dans l’hypothèse où l’Assemblée générale déci-
derait que, pour la mise en œuvre du principe de la libre détermination,
il convient de recourir à un référendum, dans ce cas-là aussi bien, il serait
utile de savoir si, compte tenu de l’existence de liens juridiques avec un
pays au moment de la colonisation par l'Espagne de ce territoire, il ne
conviendrait pas de poser aux populations le problème de leur rattache-
ment, de leur retour, ou au contraire de leur détachement, à ce qui, par
hypothèse, serait leur ancienne mère patrie. » (Audience du 26 juin
1975.)

« ce problème de l'aménagement des questions dans un éventuel réfé-
rendum est donc éclairé, dans une certaine mesure, par la nécessité pour
l’Assemblée générale d'être au courant de toutes les données de l'affaire »
(ibid.) (les italiques sont de moi).

La Cour, étant parvenue à bon droit à la conclusion qu’il n’existait pas de
liens juridiques « de nature à modifier l'application de la résolution 1514... et
en particulier l'application du principe d’autodéterminaton grâce à l’expres-
sion libre et authentique de la volonté des populations du territoire », paraît
être fondée à aller plus loin pour indiquer dans quelle mesure les liens
juridiques qui existaient en fait pourraient avoir une incidence sur le
processus de décolonisation et, dans ce cas, sous quelle forme concrète.

Ces liens juridiques entre le Sahara occidental et le Maroc ou la Mauritanie
dont la Cour a constaté l’existence au moment de ja colonisation espagnole
n'étaient pas tels qu'ils puissent justifier aujourd’hui la réintégration ou la
rétrocession du territoire sans consultation de ses habitants. La raison
essentielle de cette conclusion est simplement la suivante: rien n’indique qu’à

71
SAHARA OCCIDENTAL (DECL. NAGENDRA SINGH) 80

l’époque dela colonisation espagnole un seul Etat, englobant les territoires du
Sahara occidental et du Maroc, ou le Sahara occidental et la Mauritanie, ait
été démembré par le colonisateur, fait qui justifierait sa reconstitution au
stade actuel de la décolonisation. Par suite, les circonstances de l’espèce
sortent du cadre du paragraphe 6 de la résolution 1514 (XV), selon lequel la
destruction de l’unité nationale et de l'intégrité territoriale d’un pays est
incompatible avec la Charte des Nations Unies, ce qui militerait donc en
faveur d’une réintégration. Néanmoins, puisque la Cour constate l’existence
de certains liens juridiques, il devient nécessaire d’examiner ces liens à seule
fin d’apprécier l’importance qu’ils peuvent revêtir dans le processus de
décolonisation et de rechercher s’ils appellent l’adoption d’une mesure
précise. En un mot, la force et l’effectivité de ces liens, bien que limitées,
doivent être considérées comme pouvant donner une indication des options
qui pourraient être offertes à la population afin qu’elle exprime sa volonté.
Conformément aux résolutions 1541 (XV) et 2625 (XXV), ces options
pourraient être soit l'intégration au Maroc ou à la Mauritanie, soit la libre
association avec l’un de ces deux Etats, soit encore le choix d’un statut
souverain et indépendant pour le territoire. Même si l’on admet que les
méthodes de décolonisation sont du ressort exclusif de l’Assemblée générale,
il appartient cependant à un tribunal de souligner les rapports entre l’exis-
tence de liens juridiques .et le processus de décolonisation, afin d'éclairer
pleinement l’Assemblée. Agir ainsi, ce n’est pas empiéter sur les prérogatives
de l’Assemblée, mais remplir le rôle qui incombe à la Cour comme organe
Judiciaire principal des Nations Unies.

Il existe d’excellentes raisons d’aller jusque-là mais pas plus loin. Tout
d’abord, si l’on tient compte de la raison d’être même de la résolution 3292
(XXIX), il est clair que ce que l’Assemblée générale attend, en réponse à la
question II, c’est une évaluation par la Cour de la nature des liens juridiques
« qui pourraient influer sur la politique à suivre pour la décolonisation du
Sahara occidental ». S’il est vrai que « la Cour ne saurait oublier l’objet en vue
duquel l’avis est sollicité », il va sans dire que sans sortir de son rôle de
tribunal élle peut aller jusqu’à éclairer ces aspects des options ouvertes à la
population du territoire, quel que soit le mode de consultation, à fortiori
quand la Cour juge cette consultation essentielle.

La seconde raison est que le Maroc et la Mauritanie ont l’un et l’autre
plaidé cet aspect de la question, comme on l’a vu, et qu’il ne faudrait pas
totalement le méconnaître.

Il

La Cour a reconnu la validité du principe de l’autodétermination, « défini
comme répondant à la nécessité de tenir compte de la volonté librement
exprimée des peuples ». Elle a en outre conclu à juste titre que la demande
d’avis ne diminue en rien la nécessité de déterminer la volonté librement
exprimée de la population. A mon sens, la consultation des habitants du

72
SAHARA OCCIDENTAL (DÉCL. NAGENDRA SINGH) 81

territoire en instance de décolonisation est un impératif absolu, que la
méthode suivie pour la décolonisation soit l’intégration, l'association ou
l’indépendance. C’est ce qui ressort non seulement des dispositions générales
de la Charte des Nations Unies mais aussi de résolutions particulières de
l’Assemblée générale consacrées à ce sujet. Outre les articles 1,2, 55 et 56 dela
Charte et les paragraphes 2 et 5 de la résolution 1514 (XV), qui insistent de
manière générale sur cet aspect, on trouve des dispositions expresses comme
les principes VII et IX de la résolution 1541 (XV), qui énoncent catégorique-
ment que la libre association ou l'intégration « doit résulter du désir librement
exprimé des populations du territoire ». C’est le principe VI c)dela résolution
1541 (XV) qui reconnaît que l'intégration peut être une méthode de décoloni-
sation et le principe IX b) oblige à consulter la population pour réaliser
Pautodétermination par cette voie. De même la résolution 2625 (X XV) sur les
relations amicales revient sur la question pour souligner que lors de la
décolonisation l’aboutissement à un statut politique quelconque doit être
«librement décidé par un peuple ». Ainsi, alors même que l’un des Etats
intéressés revendique l'intégration d’un territoire, comme dans la présente
affaire, on ne saurait y procéder sans s'être assuré de la volonté librement
exprimée des habitants — ce qui constitue le sine qua non de toute décolonisa-
tion.

Je suis néanmoins d’accord avec les éclaircissements donnés par la Cour
sur certains cas où l’Assemblée générale n’a pas cru devoir consulter les
habitants d’un territoire. Il en résulte selon moi que le principe de l’autodéter-
mination n’est écarté que dans la mesure où l’on considère comme allant de
soi la libre expression de la volonté de la population, en ce sens que l’on sait le
résultat acquis d’avance ou que des consultations ont déjà eu lieu sous une
forme quelconque ou encore que certaines particularités rendent cette consul-
tation superflue. Des circonstances aussi exceptionnelles sont possibles; elles
peuvent se rencontrer, mais elles ne sont pas présentes dans l’affaire actuelle
au point que l’on puisse écarter le principe salutaire de la détermination de la
volonté librement exprimée de la population du territoire qui, consultée, peut,
si elle le souhaite, choisir de s'intégrer à n’importe lequel des Etats intéressés
avoisinants.

Je répète que les cas relevant du paragraphe 6 de la résolution 1514
échappent à cette règle. De toute façon, comme on l’a vu, les faits de la cause
ne paraissent pas appeler l’application de cette disposition particulière.

Ii

Un autre aspect qui me parait également important concerne les obser-
vations formulées par la Cour au sujet du principe fondamental du consen-
tement à la juridiction dans le cas où l’on utiliserait la voie consultative pour
éluder la nécessité de ce consentement. Dans la présente affaire, l'Espagne n’a
pas consenti à ce que les questions énoncées dans la résolution 3292 (XXIX)
soient portées devant la Cour. Elle n’avait pas accepté non plus la proposition
marocaine de saisir la Cour au contentieux. Il incombait donc à la Cour de

73
SAHARA OCCIDENTAL (DÉCL. NAGENDRA SINGH) 82

préciser la situation en droit, l'Espagne soutenant qu’il y avait absence de
consentement à la juridiction de la Cour. S’il est vrai qu’il y a deux voies
d’accès distinctes à la Cour, la voie consultative et la voie contentieuse, et que
le consentement des Etats parties à un différend est le fondement de la
juridiction en matière contentieuse alors qu’il en est autrement en matière
d'avis, puisque l’avis de la Cour n’a qu’un « caractère consultatif » et qu’il est
donné « non aux Etats, mais à l'organe habilité pour le lui demander » (C.I.J.
Recueil 1950, p. 71), il est justifié de conclure que dans certaines circonstances
le défaut de consentement d’un Etat-intéressé pourrait rendre le prononcé
d’un avis consultatif incompatible avec le caractère judiciaire de la Cour. La
Cour a donc déclaré quesi-une demande d’avis consultatif était faite dans des
circonstances indiquant clairement que intention ou le but était de tourner le
principe du consentement, il en résulterait une situation dans laquelle le
« pouvoir discrétionnaire que la Couf tient de l’article 65, paragraphe 1, du
Statut fournirait des moyens juridiques suffisants pour assurer le respect du
principe fondamental du consentement à la juridiction ».

Ce principe salutaire n’a pas été éludé en l’espèce attendu que la demande
d’avis visait à obtenir de la Cour des conseils juridiques que l’Assemblée
générale estimait utiles pour exercer ses fonctions en vue de la décolonisation
prochaine d’un territoire. L'important dans ce contexte est donc d’avoir
reconnu que des considérations d'opportunité judiciaire constitueraient une
raison « décisive » de refuser d'émettre un avis, si le but de la requête était de
tourner le principe suivant lequel un Etat n’est pas tenu de soumettre ses
différends au règlement judiciaire contre sa volonté. La Cour renseigne
d’autre part l’Assemblée générale sur l’application de l’article 96 de la Charte
en déclarant que le consentement d’un Etat reste pertinent, en matière
consultative, « pour apprécier s’il est opportun de rendre un avis ».

Vice-President AMMOUN, Judges FORSTER, PETREN,. DILLARD and DE
Castro and Judge ad hoc Bont append separate opinions to the Opinion
of the Court.

Judge RUDA appends a dissenting opinion to the Opinion of the Court.

({nitialled) M.L.
(Initialled) S.A.

74
